Citation Nr: 1313881	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  12-21 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to October 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, the RO to which it was brokered by the Honolulu, Hawaii RO.  Original jurisdiction over the claims files has remained with the RO in Honolulu, Hawaii.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In January 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC.  Action directed by the Board has been accomplished, and the claim has been returned to the Board for appellate review.  


FINDING OF FACT

A claimed right ankle disability is not etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection right ankle disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the Veteran was provided all required notice by letter mailed in November 2010, prior to the initial adjudication of the claim.

In addition, the Veteran's service treatment records (STRs) have been obtained and service personnel records have been reviewed.  Pursuant to the Board's remand the Veteran was afforded an appropriate VA examination in February 2013.  The examination report is in compliance with the Board's remand directive.  As discussed below, it is adequate for adjudication purposes.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran urges that he has right ankle disability due to an accident he had in service.  Private treatment records dated in July 2012 show an assessment of traumatic injury of the right foot.  However, the record dating from July 2010 is replete with statements from the Veteran detailing an injury to the right ankle that occurred in August 1953.  He maintains that he was serving in the marine corps at a prisoner of war (POW) camp in Masan, Korea, when he fell off of a ladder coming down from guard duty.  One of the rungs broke and he was stuck hanging by his right ankle.  He remembers hanging upside down by his right ankle for a while until he fell.  He was taken to the field dispensary where it was determined he had a sprained right ankle.  He noted that it was wrapped and he was on crutches for two weeks.  Unfortunately, there is no record of this incident in his service medical records or in any available records. 

The Veteran urges that in-service reports of physical examination support his contention inasmuch as the November 1951 pre-induction physical documents normal feet and lower extremities, and the October 1954 report reflects abnormal feet.  The Board points out that the October 1954 report also indicates 'pes planus' as the description of the abnormality of the feet. 

The Veteran urges that his right ankle bothered him upon separation from service, but he did not attend to it as he was a young man with a family to support.  He readily admits that the first medical attention he received for the right ankle was in 2012 and that he just put up with it for many years.  The Veteran asks in his May 2011 notice of disagreement that the VA, "review his claim in the manner in which it is being presented...in all truth and sincerity." 

The aforementioned private treatment records from Kaiser Permanente dated in July 2012 show that the Veteran sought treatment for a traumatic right foot injury.  The Veteran reported that he injured the foot in Korea in 1953 when he fell off stairs and was stuck upside down for 10 minutes.  Over the years, he has noticed hypertrophy over the dorsal right foot and increased varicosities over the right foot and ankle.  It was noted that VA was going to determine whether this is service-connected.  He denied significant pain over the right ankle at present and noted there was no further injury of the ankle since 1953.  The examiner noted varicosities over the right ankle and foot but none over the left ankle or foot.  There was bony hypertrophy over the right dorsal foot and right ankle.  X-rays showed no recent evidence of injury and no evidence of significant degenerative change, but there were vascular calcifications.  The assessment was traumatic injury of the right foot.  The examiner advised that the history of injury could contribute to increased varicosities over the right ankle since there was an absence of varicose veins on the right. 

The Veteran submitted a CD recording of himself discussing his service in April 2011.  A transcript of this statement was made by VA and added to the claims folder.  In it, he described in detail the time he fell off the 35 foot ladder leaving the guard post and got stuck hanging upside down following a night of guard duty.  He hung for about 10 minutes and then fell 10 feet.  He was helped to sickbay by the officer of the watch.  He was embarrassed.  He had to stay on crutches for about two weeks.  

In case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation; see 38 U.S.C.A. § 1154(b).  However, 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a causal relationship between such disability and service.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995). 

As reflected in the March 2011 rating decision granting service connection for PTSD, the Veteran's personnel records reveal that he participated in the spring and summer offensive in 1953 as well as the defense of United Nations positions in 1953 and 1954 in Korea.  Thus, his lay evidence of in-service incurrence is accepted as it is consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence. 

Therefore, the Board notes the Veteran's detailed, consistent description of his accident, and finds no reason to doubt his veracity as to his recollection of this incident.  As such, despite the fact that the National Personnel Records Center indicated in December 2009 that it could find no medical records pertaining to the Veteran's 'fractured right foot' at Masan P.W. Camp, he is considered a reliable historian as to the reported event. 

In light of the Veteran's credible assertions as to injury in service and problems through the years, albeit problems that did not prompt him to seek medical attention for many years, and his documented right ankle problems in 2012; the Board found in the January 2013 Remand that the Veteran should be afforded a VA examination to determine the nature and etiology of any current right ankle disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

This examination was accomplished in February 2013 by a VA orthopedic surgeon.  The examiner indicated in the report that he reviewed the Veteran's claims folder.  He noted that the Veteran twisted his ankle in 1953 on guard duty at a POW camp when a rung of a ladder broke and he was left hanging by his ankle upside down for awhile.  It was noted that he never sought medical attention for the ankle in service nor had he sought any care until 2012.  He noted that the Veteran reported that since 2004 he had occasional numbness in the hands and rarely in the feet.  The Veteran reportedly denied a flat feet condition.  Though it was on his service record, the Veteran stated it did not affect him in any way.  Indeed, on examination, the examiner noted that the Veteran's arches were normal and there was no pes planus of either foot.  Normal arches were present when standing, walking and resting.  The arches were nontender and asymptomatic.  

Additionally, the examination reflects that there were no flare-ups reported.  The Veteran had a thickening of the midfoot that needs a cut on the shoe to relieve pressure but otherwise he had no pain.  There were extensive varicosities of the right foot, much worse than on the left, that the Veteran felt were unsightly.  Range of motion was in the normal range with no limitations on repetitive testing and no functional loss.  Strength was normal and there was no joint instability, ankylosis or other condition such as shin splints, Achilles tendonitis or tendon rupture, malunion of calcaneus or talus or talectomy.  There was no history of surgery of the ankle.  There were no other pertinent physical findings.  The examiner noted that the Veteran had marked varicosities of the right foot and ankle, not symptomatic.  The examiner opined that these were not related to an ankle joint condition.  X-rays of the right ankle were normal.  The examiner noted that there was no current diagnosis for the right ankle, and opined that it less likely than not that a right ankle disability was due to service.  He explained that X-rays were negative, examination was normal, there was no pain reported, and the Veteran had not sought treatment for the right ankle for over 60 years since the incident.  The examiner noted that the Veteran's concern was for the unsightliness of the varicosities, but emphasized that these were unrelated to the alleged right ankle condition.  He also noted that the Veteran denied any flat feet condition and noted this did not affect him in any way in service, and the current examination showed no flat feet.  

The Veteran submitted a written statement in February 2013 reiterating that he was working at a POW camp in Korea and fell off of a guard tower.  

In a March 2013 statement, the Veteran asserted that he was telling the truth about his right ankle injury and that he was not a person who complained so he did not seek treatment over the years.  He expressed dissatisfaction with the VA orthopedic examination, stating that the examiner did not take adequate time for the examination and appeared to not have reviewed his file prior to the examination.  The Board points out that the VA physician indicated in his report that he did review the claims folder and in fact accurately noted the fall from a guard tower in 1953 as reported by the Veteran.  As the examiner reviewed the history, conducted a physical examination and provided sufficient information such that the Board can render an informed determination, the Board finds that the examination is adequate.

The evidence outlined above confirms the Veteran currently has no right ankle disability.  The STRs, including the separation examination report, do not show a right ankle disorder, and the Veteran sought no treatment for the right ankle for over 60 years following service.  The separation examination report specifically reported that the lower extremities, other than the feet, were normal.  The VA examiner has opined that there is no current right ankle disability related to the Veteran's accepted fall in service and there is no contrary medical opinion of record.  The private physician diagnosed a traumatic injury of the foot which may have contributed to current bony hypertrophy over the right dorsal foot and varicosities.  However, this opinion is speculative in nature and therefore is not entitled to any probative weight.  The VA examiner's opinion was rendered following a review of the Veteran's pertinent history and the examiner cited documented evidence in support of his conclusion.  He further explained that current right ankle and foot varicosities, which the Veteran found unsightly, were not related to any alleged right ankle disability.  This VA opinion adequately addressed the issue of whether there was a current right ankle disability due to service.  Therefore, the Board has found the VA opinion to be adequate for adjudication purposes and must conclude that the preponderance of the evidence is against the Veteran's claim.  The earlier private opinion in 2012 is speculative and is of no probative value, as it notes that the history of injury may contribute to increased varicosities over the right ankle.  Parenthetically, the Board notes that the VA examiner definitively found that the varicosities were unrelated to the right ankle and any currently alleged right ankle disability.  

In reaching this decision, the Board has considered the lay statements.  The Board has found no reason to the Veteran's credibility.  As discussed above, the Board has conceded that the Veteran fell off the guard tower ladder in service as described by him.  The fact remains that even accepting that the incident happened, the evidence shows that the Veteran did not have a right ankle disability in service as demonstrated by the normal separation examination findings, he has no current right ankle disability noted as related to the fall in service, and sought no treatment for the trauma to the right ankle for over 60 years following service.  Moreover, the VA medical opinion, which was based on a review of the entire claims folder, and is entitled to probative weight is against the claim.  While the Veteran sincerely believes that he has a right ankle disability related to the fall in service, as a lay person, he is not competent to render an opinion concerning the etiology of the alleged disability as this is beyond the capability of a lay person to observe.  Moreover, a chronic disability listed in 38 C.F.R. § 3.309(a) has not been diagnosed, therefore, reports of continuity of symptomatology do not assist the Veteran in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).  Thus, while the Veteran's assertions as to the incident happening are fully accepted, his lay opinion is not competent evidence of the alleged nexus because a layperson is not competent to render an opinion concerning the diagnosis and medical causation of an ankle disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109, 112 (1999).  

In reaching this decision, the Board has also considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.



ORDER

Service connection for a right ankle disability is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


